Citation Nr: 0212240	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for psoriasis secondary 
to service connected schizophrenia.

2.  Entitlement to an effective date prior to May 9, 1989 for 
the grant of service connection for schizophrenia

(The issue of and entitlement to an increased evaluation for 
schizophrenia from an initial grant of service connection, 
currently rated as 10 percent disabling, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:    Puerto Rico Public Advocate for 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO), which denied the benefits 
sought on appeal.   

The Board notes that an April 1996 supplemental statement of 
the case contains a typographical error listing the effect 
date for the grant of service connection for a psychiatric 
disorder as May 29, 1989.  This error was corrected in a 
subsequent supplemental statement of the case.

This decision addresses only the issues of entitlement to 
service connection for psoriasis secondary to service 
connected schizophrenia and entitlement to an effective date 
prior to May 9, 1989 for the grant of service connection for 
schizophrenia.  

Further development will be conducted on the issue of 
entitlement to an increased evaluation for schizophrenia from 
an initial grant of service connection pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia, 
evaluates as 10 percent disabling.

2.  The psoriasis is causally related to the service 
connected schizophrenia.

3.  In July 1989 the Board denied service connection for a 
psychiatric disorder.

4.  Revceived by the RO on May 9, 1989 was an application to 
repoen a claim for service connection for a pdychiatric 
disorder.


In April 1994 the RO effectuated a March 1994 Board decision 
which granted service connection for schizophrenia and 
assigned an effective date of May, 9, 1989, the date of 
receipt of the claim.


CONCLUSIONS OF LAW

1.  The veteran's psoriasis is proximately due to or the 
result of his service-connected schizophrenia.  38 C.F.R. 
§§ 3.102, 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  The criteria for an effective date prior to May 9, 1989 
for the grant of entitlement to service connection for 
schizophrenia are not met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the relevant statements 
of the case and supplemental statements of the case.  He was 
notified of the VCAA and the fact that the VA would obtain 
any evidence he identified in a March 2001 letter.  The 
record shows that all pertinent evidence has been obtain and 
the Board finds that the VA has satisfied the provisions of 
the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

I  Service Connection for Psoriasis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred in or 
aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  The United States Court of Appeals for Veterans 
Claims (the Court) has determined also that service 
connection is in order when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition.  The Court indicated 
that a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  38 C.F.R. § 3.102 (2001) provides that 
when a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."

In this regard the service medical records contain no 
reference to any skin symptomatology nor is it contended 
otherwise.  

A VA examination was conducted in September 1994.  At that 
time the veteran reported that he had had psoriasis since 
1960 and that he had had a nervous condition since 1955.  He 
reported that his psoriasis treatment had included 
phototherapy and cream, with no improvement.  On examination, 
there were erythematous, scaly plaques on the elbows, hands, 
scattered in the trunk, buttocks, thighs and legs, as well as 
on the scalp.  The diagnosis was psoriasis with 30 to 40 
percent involvement. 

The examination report concluded with a note that the 
psoriasis was not the direct cause of his psychiatry 
condition, but it was well known that psoriasis could be 
exacerbated by changes in the psychiatric condition of a 
given patient.  The examiner noted that if the psychiatric 
condition were controlled, the psoriasis may also improve, 
but this was not a fact in all patients.  

Of record is a May 1997 VA addendum to a VA skin examination 
conducted in November 1996.  At that time the VA examiner 
indicated that the handwritten objective findings of the 
November 1996 examination were missing from transcribed 
report.  The examiner indicated that the November 1996 
examination showed that erythematous, scaly patches on the 
scalp, ears, shoulders, abdominal area, elbows, dorsum of 
hands, buttocks, posterior thigh, legs and feet, with a 40 
percent involvement.  This was noted as the same 
manifestations described in the September 1994 examination.  
The examiner concluded that there was no evidence of 
aggravation of psoriasis in the past two years.  He also 
concluded that the present status of the veteran's nervous 
condition should be determined by a psychiatrist, and if the 
psychiatric condition were found to be worse, it certainly 
had not aggravated the skin condition.

A hearing was held at the RO in February 2001.  At that time 
the veteran provided testimony concerning the manifestations 
of the psoriasis and it's relationship to the service 
connected psychiatric disorder.

The report of an April 2001 VA examination shows that the 
veteran reported a history of psoriasis for 33 years, for 
which he had been treated with no improvement, and with 
intermittent exacerbation.  The veteran reported that he had 
worsening of the skin lesion during periods of worsening of 
his neuropsychiatric disorder.  On examination there were 
erythematous, scaly patches and plaques on the upper back, 
scalp, buttocks, hands, elbows and legs.  The diagnosis was 
moderate psoriasis.  

The examiner noted that psoriasis was a disease of unknown 
etiology, and that recent evidence pointed towards an 
immunologic basis, a hereditary trait, and that even 
environmental factors such as anxiety and stress may 
precipitate or exacerbate the condition.  The examiner noted 
that the veteran's neuropsychiatric disorder started prior to 
the psoriasis, but that it was well known that psoriasis may 
be exacerbated by his neuropsychiatric disorder.  The 
examiner opined that the psoriasis was not secondary to 
schizophrenia, but that if a patient had latent psoriasis or 
a hereditary trait for it, he may start with lesions of 
psoriasis for the first time during an episode of acute 
exacerbation of his neuropsychiatric disorder.

To summarize, the veteran's statements are considered to be 
competent evidence when describing an inservice incident and 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise 
and it is contended otherwise.

Based on review of the medical evidence as previously set 
forth, Board does not find that service connection is 
warranted for psoriasis on a direct basis nor does the 
veteran contend otherwise.  The evidence does not show that 
the veteran had psoriasis in service and there is no 
competent medical evidence to link the disorder directly to 
service. 

As to whether service connection is warranted for psoriasis 
on the basis of aggravation by his service-connected 
schizophrenia, the Board construes the opinion rendered by 
the VA examiner in April 2001 as placing the evidence in 
equipoise.  As such the benefit of the doubt is in the 
veteran's favor.  Accordingly service connection is warranted 
for psoriasis on the basis of aggravation of his psoriasis by 
his schizophrenia.  38 C.F.R. § 3.102.  Service connection is 
warranted for psoriasis only for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

II.  Earlier Effective Date Prior to May 9, 1989 for the 
Grant of Service Connection for a Nervous Disorder

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA. See 38 U.S.C.A. § 5101 
(West Supp. 2001); 38 C.F.R. § 3.151(a) (2001).  A claim is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2001); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Except as otherwise provided, the effective date of an award 
of disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2001).

Historically, the veteran's first claim for service 
connection for a nervous disorder was received in June 1955.  
In December 1955, the Board denied service connection for a 
nervous disorder.  Service connection for psychiatric 
disorder was again denied by the Board in August 1985 and 
most recently in July 1989.  Absent clear and unmistakable 
error these decisions are final.  38 U.S.C.A. § 7104 (West 
1991).

Received on May 9, 1989, were lay statements submitted on 
behalf of the veteran.  In a March 1994 decision the Board 
granted service connection for a psychiatric disorder.  An 
April 1994 rating decision effectuated that Board decision, 
granting service connection for schizophrenia and assigning 
that disability a 10 percent rating effective from May 9, 
1989.  The RO stated that the evidence received on May 9, 
1989 had not been incorporated into the record at the time of 
the July 1989 Board decision.  

A hearing was held at the RO in February 2001.  At that time 
the veteran testified that the effective date should be 1955 
when he became ill.

Under 38 U.S.C.A. § 7104(a), the Board's decisions in 1955, 
1985, and July 1989 are final.  Therefore the provisions of 
38 C.F.R. § 3.400 are applicable.  The RO in April 1994 
assigned the effective date for the grant of service 
connection May 9, 1989 the date of receipt of documents 
construed by the RO as an application to reopen the veteran's 
claim.  In view of the finality of the July 1989 Board 
decision, the Board finds no basis which warrants an 
effective date prior to prior to May 9, 1989 for the grant of 
service connection for the schizophrenia.  Therefore, the 
preponderance of the evidence is against the claim. 


ORDER

Service connection for psoriasis is granted.

Entitlement to an effective date earlier than May 9, 1989, 
for a grant of service connection for schizophrenia is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

